Citation Nr: 0814211	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-03 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression and 
paranoia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to February 
1987.  It also appears the veteran had a period of Reserve 
service after her honorable discharge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The veteran presented testimony before the Decision Review 
Officer (DRO) in August 2006 and before the Board in July 
2007.  The transcripts have been associated with the claims 
folder.

The claim of entitlement to service connection for depression 
and paranoia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran was not on active duty during the period from 
January 3, 1984, to March 14, 1984.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  
38 U.S.C.A. §§ 106(b), 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.7(o), 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession that pertained to the claim.  A PTSD personal 
assault questionnaire was attached and returned by the 
veteran in July 2004.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
VA and private treatment records, lay statements, and the 
transcripts from the August 2006 DRO and July 2007 Board 
hearings.  

The Board notes that initial requests for records were sent 
to Dr. RMS and Dr. PL in June 2004.  The providers did not 
respond.  Thereafter, in January 2005, the RO sent follow-up 
requests to the aforementioned providers.  The veteran 
indicated in February 2005 that she too sent Dr. RMS and Dr. 
PL letters requesting records in support of her claim.  To 
date, she has not provided the requested medical records.     
Any further efforts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1). 

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006 and in the April 2006 supplemental statement of the case 
(SSOC).  The case was last readjudicated in an October 2006 
SSOC.

The veteran submitted additional evidence after the October 
2006 SSOC was issued.  She waived initial RO consideration of 
the newly submitted evidence, to include reports of VA 
hospitalization, outpatient treatment records, and duplicate 
lay statements.  As such, remand for preparation of an SSOC 
is not necessary.  38 C.F.R. § 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran contends that she is entitled to service 
connection for PTSD.  Specifically, she contends that she was 
the victim of a sexual assault by Army recruiters.  She 
asserts that at a party given by her recruiters to celebrate 
her pending enlistment, her boyfriend got into a fight with 
her recruiters after they defended her when her boyfriend 
called her a "bitch."  Subsequently, she contends that she 
was drugged and raped by the recruiters after they offered 
her a place to stay when she was abandoned by her boyfriend 
at the restaurant.

At the outset, the Board finds that the disposition of the 
veteran's claim rests on whether the veteran was on active 
duty during the claimed personal assault.  The veteran does 
not dispute that the incident occurred prior to her 
enlistment on active duty on March 14, 1984.

Under 38 C.F.R. § 3.7(o), pertaining to persons ordered to 
service, any person who has (i) applied for enlistment or 
enrollment in the active military, naval, or air service and 
who is provisionally accepted and directed, or ordered, to 
report to a place for final acceptance into the service, or 
(ii) been selected or drafted for such service, and has 
reported according to a call from the person's local draft 
board and before final rejection, or (iii) been called into 
Federal service as a member of the National Guard, but has 
not been enrolled for Federal service, and (iv) suffered 
injury or disease in line of duty while going to, or coming 
from, or at such place for final acceptance or entry upon 
active duty, is considered to have been on active duty and 
therefore to have incurred such disability in active service.  
(Emphasis added.)

The injury or disease must be due to some factor relating to 
compliance with proper orders.  Draftees and selectees are 
included when reporting for preinduction examination or for 
final induction on active duty.  Such persons are not 
included for injury or disease suffered during the period of 
inactive duty, or period of waiting, after a final physical 
examination and prior to beginning the trip to report for 
induction.  Members of the National Guard are included when 
reporting to a designated rendezvous.  Id.

In the instant case, the veteran signed DD Form 4/1, 
Enlistment Document-Armed Forces of the United States, on 
January 3, 1984.  She requested enlistment in the delayed 
entry program (DEP).  She was to report for active duty on 
March 14, 1984.  

As the basis for her argument, she claims that because DD 
Form 4/1 indicated that she would be ordered to active duty 
as a Reservist unless she reported to the designated place of 
enlistment on March 14, 1984, she was actually on "active 
duty" in the Reserve component of the Army when the assault 
occurred.  First, there is no basis in law or regulation to 
deem this as her entry on active duty.  

DD Form 4/1 is clear that her enlistment in the DEP was a 
nonpay status and that her time of DEP was only creditable 
for pay purposes upon enlistment on active duty.  She was 
also notified that her DEP time was not counted toward 
fulfillment of her three year military service obligation or 
commitment.  

The veteran's service personnel records show that she was 
inducted and thereafter began to serve her active duty 
service on March 14, 1984.   While the veteran was afforded 
an induction physical on January 3, 1984, the day of her 
entry into the DEP, this simply represents the beginning of 
the process to enter the service.  She was not paid during 
the time between January 3, 1984, and March 14, 1984.  She 
performed no duties prior to March 14, 1984.   Since her 
active period of service began on March 14, 1984, the 
calculation for applicable service time must begin with this 
date.

Second, the fact that the claimed personal assault occurred 
after a party organized by Army recruiters to celebrate her 
pending enlistment, fails to satisfy the criteria to qualify 
as active duty.  As the statutes and regulations make clear, 
the veteran would have been on active duty only if the injury 
(assault) was in the line of duty while going to or coming 
from, or at such a place for final acceptance or entry upon 
active duty.  38 C.F.R. § 3.7(o)(ii), (iv).   Moreover, the 
regulations also provide that the injury must have been due 
to some factor related to the compliance with proper orders, 
which is not the case in the instant matter.  Finally, an 
injury suffered during the period of inactive duty is not 
covered.  38 C.F.R. § 3.7(o)(2).  Thus, there is no legal 
authority to deem the period between January 3, 1984, and 
March 14, 1984, as active duty.  

Although the Board is sympathetic to the veteran's claim and 
acknowledges her approximately three years of service and 
sacrifice for her country, the Board must apply the law as it 
exists, and the Board is bound by the laws codified in Title 
38 of the United States Code and Code of Federal Regulations, 
which govern veterans' benefits administered by the Secretary 
of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the 
Board must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant]'", quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992)).  Therefore, the claim for service connection for 
PTSD must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.




REMAND

The veteran has also filed a claim of entitlement to service 
connection for depression and paranoia.  For reasons 
discussed below, additional evidentiary development is 
necessary prior to adjudicating this claim.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded for action as described below.

The veteran asserts that she has depression and paranoia as a 
result of her military service.  In an April 2006 report of 
contact, the veteran specifically claimed that her depression 
and paranoia were aggravated by her military service.  The 
veteran's claim has not previously been adjudicated on this 
basis nor has she been provided the criteria pertinent to 
this aspect of her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  38 C.F.R. 
§ 3.159; see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

The Board has also determined that a VA examination is 
necessary prior to rendering a decision on the merits of the 
veteran's claim.  Under the VCAA, an examination is necessary 
to make a decision on a claim, if the evidence of record 
contains the following: (1) competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and (2) the evidence indicates the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service, but (3) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

Post-service VA and private treatment records show the 
veteran has been diagnosed with major depressive disorder and 
paranoid personality disorder.  The disorders have been 
variously attributed to her PTSD, history of trauma, exposure 
to war, social support problems, financial problems, etc.  It 
is not clear from the record whether depression and/or 
paranoia are the result of an incident of the veteran's 
active military service.

The Board is always free to supplement the record by seeking 
an advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the veteran should be scheduled for a VA 
psychiatric examination for the express purpose of 
determining the etiology of any currently diagnosed 
depression and paranoia.  

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran an 
additional VCAA notice under 38 U.S.C.A. 
§ 5103(a) and            38 C.F.R. § 
3.159(b), that advises the veteran of the 
evidence necessary to substantiate a 
claim under 38 C.F.R. § 3.306; what 
subset of the necessary information or 
evidence, if any, the claimant is to 
provide; what subset of the necessary 
information or evidence, if any, the VA 
will attempt to obtain; and a general 
notification that the claimant may submit 
any other evidence she has in her 
possession that may be relevant to the 
claim.  38 C.F.R. § 3.159; see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

2.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO/AMC should 
schedule the veteran for a VA psychiatric 
examination to ascertain: (a) whether she 
currently has depression and/or paranoia, 
and, if so (b) the likely etiology of any 
such disability.  The veteran's claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  The examiner should be asked 
to opine whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that any currently diagnosed 
depression and/or paranoia is due to or 
aggravated by any aspect of the veteran's 
period of service.  The examiner should 
explain in detail the rationale for any 
opinions given.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO/AMC must furnish 
to the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of her claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


